            Case 1:17-cv-00130-AWI-GSA Document 85 Filed 03/31/21 Page 1 of 3



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8
      LARRY WILLIAM CORTINAS,                             1:17-cv-00130-AWI-GSA-PC
 9
                         Plaintiff,
10
             vs.                                          ORDER SETTING SETTLEMENT
11                                                        CONFERENCE
      M. HUERTA, et al.,
12                                                        (Resolves ECF No. 83.)
                         Defendants.
13

14

15         Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The court has determined
17   that this case will benefit from a settlement conference. Therefore, this case will be referred to
18   Magistrate Judge Stanley A. Boone for the court’s Settlement Week program to conduct a
19   settlement conference on May 24, 2021 at 9:30 a.m. In light of the coronavirus (COVID-19)
20   outbreak and evolving coronavirus protocols, the court finds that the parties shall appear
21   remotely via the Zoom videoconferencing application.
22         Counsel for Defendants shall contact Courtroom Deputy, Mamie Hernandez, at (559)
23   499-5672 or mhernandez@caed.uscourts.gov for the video and dial-in information, including
24   any necessary passcodes, for all parties. Counsel for Defendants is also required to arrange for
25   Plaintiff’s participation by contacting the Litigation Coordinator at the institution where
26   Plaintiff is housed and providing the necessary Zoom contact information.
27         The parties shall each submit to Judge Boone a confidential settlement conference
28   statement, as described below, to arrive at least seven days prior (one week) to the conference.

                                                      1
            Case 1:17-cv-00130-AWI-GSA Document 85 Filed 03/31/21 Page 2 of 3



 1         The court puts the parties on notice that if Plaintiff has any outstanding criminal
 2   restitution obligation, fines and/or penalties, these settlement negotiations shall not be geared
 3   towards what the restitution obligation is, but what the value of the case itself is to each side,
 4   irrespective of any outstanding restitution obligation.
 5         In accordance with the above, IT IS HEREBY ORDERED that:
 6          1. This case is set for a remote settlement conference before Magistrate Judge Stanley
 7              A. Boone on May 24, 2021 at 9:30 a.m.
 8          2. A representative with full and unlimited authority to negotiate and enter into a
 9              binding settlement shall attend in person.
10          3. Those in attendance must be prepared to discuss the claims, defenses and damages.
11              The failure of any counsel, party or authorized person subject to this order to appear
12              in person may result in the cancellation of the conference and the imposition of
13              sanctions. The manner and timing of Plaintiff’s transportation to and from the
14              conference is within the discretion of CDCR.
15          4. Defendants shall provide a confidential settlement statement to the following email
16              address: saborders@caed.uscourts.gov. Plaintiff shall mail his confidential
17              settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California
18              93721, “Attention: Magistrate Judge Stanley A. Boone.” The envelope shall be
19              marked “Confidential Settlement Statement.” Settlement statements shall arrive no
20              later than May 17, 2021. Both parties shall also file a Notice of Submission of
21              Confidential Settlement Conference Statement (See Local Rule 270(d)). Settlement
22              statements should not be filed with the Clerk of the Court nor served on any other
23              party. Settlement statements shall be clearly marked “confidential” with the date
24              and time of the settlement conference indicated prominently thereon.
25          5. The confidential settlement statement shall be no longer than five pages in length,
26              typed or neatly printed, and include the following:
27              a. A brief statement of the facts of the case.
28   ///

                                                       2
          Case 1:17-cv-00130-AWI-GSA Document 85 Filed 03/31/21 Page 3 of 3



 1              b. A brief statement of the claims and defenses, i.e., statutory or other grounds
 2                 upon which the claims are founded; a forthright evaluation of the parties’
 3                 likelihood of prevailing on the claims and defenses; and a description of the
 4                 major issues in dispute.
 5              c. An estimate of the cost and time to be expended for further discovery, pretrial,
 6                 and trial.
 7              d. The party’s position on settlement, including present demands and offers and a
 8                 history of past settlement discussions, offers, and demands.
 9              e. A brief statement of each party’s expectations and goals for the settlement
10                 conference, including how much a party is willing to accept and/or willing to
11                 pay.
12              f. If the parties intend to discuss the joint settlement of any other actions or claims
13                 not in this suit, give a brief description of each action or claim as set forth above,
14                 including case number(s) if applicable.
15        6. If a settlement is reached at any time prior to the settlement conference, defense
16              counsel is to immediately inform the courtroom deputy of Magistrate Judge Boone
17              and file a Notice of Settlement in accordance with Local Rule 160.
18        7. The parties remain obligated to keep the court informed of their current address at
19              all times while the action is pending. Any change of address must be reported
20              promptly to the court in a separate document captioned for this case and entitled
21              “Notice of Change of Address.” See Local Rule 182(f).
22        8. A failure to follow these procedures may result in the imposition of sanctions by the
23              court.
24
     IT IS SO ORDERED.
25

26     Dated:     March 31, 2021                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28


                                                     3
